Case 1:20-cv-01153-JRS-MJD Document 1 Filed 04/15/20 Page 1 of 5 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

JONATHAN WINCHESTER,                          )
                                              )
               Plaintiff,                     )
                                              )
       vs.                                    )               1:20-cv-1153
                                                      CASE NO.______________
                                              )
LOWE’S HOME CENTERS, LLC                      )
                                              )
               Defendant.                     )


                                    NOTICE OF REMOVAL

       Defendant, Lowe’s Home Centers, LLC, by counsel, pursuant to 28 U.S.C. §§ 1441,

1446 and 1332, hereby files its Notice of Removal to remove the civil action currently pending

in the Superior Court of Marion County, Indiana, under cause number 49D13-2003-CT-009995

to the United States District Court for the Southern District of Indiana, Indianapolis Division.

The grounds for removal are as follows:

                                           Background

       1.      On March 5, 2020, Plaintiff commenced a civil action now pending in the Marion

County Superior Court, State of Indiana, under cause number 49D13-2003-CT-009995.

       2.      Plaintiff’s Complaint alleges negligence against Lowe’s Home Centers, LLC in

relation to a trip and fall incident that occurred at a Lowe’s store located at 8801 East 25th Street

in Indianapolis, Marion County, Indiana.

       3.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 94(a) and 1441(a), because

the United States District Court for the Southern District of Indiana, Indianapolis Division, is the

federal judicial district and division embracing the Superior Court of Marion County, Indiana,

where this action was originally filed. Additionally, the incident giving rise to Plaintiff’s
Case 1:20-cv-01153-JRS-MJD Document 1 Filed 04/15/20 Page 2 of 5 PageID #: 2




Complaint occurred in Marion County, Indiana, which is likewise situated in the federal judicial

district of the United States District Court for the Southern District of Indiana, Indianapolis

Division.

          4.     As discussed in more detail below, this Court has jurisdiction under 28 U.S.C. §

1332 and this case is removable under 28 U.S.C. § 1441.

                                               Removal is Timely

          5.     28 U.S.C. § 1446(b) provides the following time limitation on removal of civil

actions:

          The notice of removal of a civil action or proceeding shall be filed within 30 days
          after the receipt by the defendant, through service or otherwise, of a copy of the
          initial pleading setting forth the claim for relief upon which such action or
          proceeding is based, or within thirty days after the service of summons upon the
          defendant if such initial pleading has then been filed in court and is not required
          to be served on the defendant, whichever period is shorter.

          (emphasis added).

          6.     Lowe’s Home Centers, LLC first received a copy of the Summons and Complaint

on March 16, 2020, making the deadline for removal April 15, 2020.

          7.     Because Lowe’s Home Centers, LLC is filing this Notice by April 15, 2020,

within thirty (30) days after it received a copy of the Summons and Complaint, removal is

timely.

                       Complete Diversity of Citizenship Exists Among the Parties

          8.     Plaintiff is a citizen of the State of Indiana.

          9.     Defendant Lowe’s Home Centers, LLC is a citizen of the State of North Carolina.

Lowe’s Home Centers, LLC is a limited liability company (“LLC”). An LLC’s citizenship is

determined by the citizenship of each of its members. Wise v. Wachovia Securities, LLC, 450

F.3d 265, 267 (7th Cir. 2006). Lowe’s Companies, Inc. is the sole member of Lowe’s Home



                                                     2
Case 1:20-cv-01153-JRS-MJD Document 1 Filed 04/15/20 Page 3 of 5 PageID #: 3




Centers, LLC and is a citizen of the State of North Carolina, because Lowe’s Companies, Inc. is

incorporated under the laws of the State of North Carolina and maintains its principal place of

business in the State of North Carolina. Accordingly, Lowe’s Home Centers, LLC is a citizen of

the State of North Carolina.

       10.     The controversy in this cause of action is therefore entirely between citizens of

different states of the United States, and Lowe’s Home Centers, LLC desires to remove said

cause from the State Court to the United States District Court for the Southern District of

Indiana, pursuant to 28 U.S.C. 1332(a)(1) and 1441(a).

                        The Amount In Controversy Requirement is Satisfied

       11.     The amount in controversy requirement of 28 U.S.C. § 1332 is also satisfied.

Under 28 U.S.C. § 1332(a), the amount in controversy in a case where federal jurisdiction is

based on diversity of citizenship must exceed $75,000, exclusive of interest and costs. The

defendant invoking federal jurisdiction has the burden of proving by a preponderance of the

evidence that the amount in controversy meets the jurisdictional minimum. Meridian Sec. Ins.

Co. v. Sadowski, 441 F.3d 536, 543 (7th Cir. 2006). Where, as here, the Complaint does not

specify the amount in controversy, the removing defendant must show “a reasonable probability”

that the jurisdictional minimum has been met. Malinowski v. Walgreen Co., NO. 2:08-CV-173

RM, 2008 WL 2704740, at *3 (N.D. Ind. July 3, 2008) (citing Brill v. Countrywide Home Loans,

Inc., 427 F.3d 446, 449 (7th Cir. 2005)). “[A] good-faith estimate of the stakes is acceptable if it

is plausible and supported by a preponderance of the evidence.” Oshana v. Coca-Cola Co., 472

F.3d 506, 511 (7th Cir. 2006).

       12.     In this cause, Plaintiff alleges he suffered “serious” and “permanent injuries” and

that Plaintiff has incurred “medical expenses and other special expenses, and will incur future




                                                 3
Case 1:20-cv-01153-JRS-MJD Document 1 Filed 04/15/20 Page 4 of 5 PageID #: 4




medical expenses, lost wages and other special expenses…” (Plaintiff’s Complaint ¶ 2, 9, 11).

Given the alleged severity of Plaintiff’s injuries and damages, it is plausible, if not probable, that

Plaintiff’s damages exceed $75,000.

       13.     Additionally, Plaintiff’s counsel confirmed on April 13, 2020, that it is plausible

Plaintiff’s damages exceed $75,000. One method of establishing that the amount in controversy

is below the jurisdictional threshold is through a stipulation. Huffman v. Dick's Sporting Goods,

Inc., No. 1:06-CV-0959-JDTTAB, 2006 WL 2228959, at *2 (S.D. Ind. Aug. 2, 2006) (citing

Matter of Shell Oil Co., 970 F.2d 355, 356 (7th Cir. 1992)). Litigants who want to avoid removal

under diversity jurisdiction can file a binding stipulation limiting their recovery to less than the

jurisdictional threshold. Id. (citations omitted). On April 13, 2020, Lowe’s counsel contacted

Plaintiff’s counsel about Lowe’s intent to remove this case to Federal Court based upon diversity

jurisdiction unless Plaintiff could stipulate that his damages do not exceed $75,000. Plaintiff’s

counsel advised the same day that Plaintiff cannot stipulate that his damages do not exceed

$75,000.

                                         Removal is Appropriate

       14.     This matter involves a controversy between citizens of different states pursuant to

28 U.S.C. § 1332 and counsel for Lowe’s Home Centers, LLC have a good faith belief based

upon Plaintiff’s allegations in the Complaint and communications with Plaintiff’s counsel that

the amount in controversy exceeds $75,000. Accordingly, removal is appropriate pursuant to 28

U.S.C. §§ 1441 and 1446.

       15.     Upon receiving a file-marked copy of this Notice of Removal, Lowe’s will serve a

file-marked copy of this Notice of Removal on Plaintiff, and will file a copy of this Notice of

Removal with the Clerk of the Superior Court of Marion County, Indiana.




                                                  4
Case 1:20-cv-01153-JRS-MJD Document 1 Filed 04/15/20 Page 5 of 5 PageID #: 5




         16.        A copy of Defendant’s Notice to Plaintiff and Clerk of the Marion County

Superior Court of Defendant’s Removal of Action to Federal Court is attached hereto as Exhibit

A.

         17.        Attached hereto as Exhibit B is a complete copy of all process, pleadings, and

orders filed by and served on Defendant in the state court action.



                                                        Respectfully submitted,

                                                        KIGHTLINGER & GRAY, LLP


                                                By: /s/ Jordan M. Slusher
                                                     Kristen M. Carroll, Atty. #23129-49A
                                                     Jordan M. Slusher, Atty. #34204-49
                                                     Attorneys for Defendant Lowe’s Home
                                                     Centers, LLC



                                    CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of April, 2020, the foregoing was served upon the
following via the electronic filing/notification system, as follows:

         Jim Hurt
         KEN NUNN LAW OFFICE
         104 Franklin Road
         Bloomington, IN 47404
         Counsel for Plaintiff

                                                By:    /s/ Jordan M. Slusher
                                                      Jordan M. Slusher
KIGHTLINGER & GRAY, LLP
One Indiana Square, Suite 300
211 North Pennsylvania Street
Indianapolis, IN 46204
(317) 638-4521 / Fax (317)636-5917
jslusher@k-glaw.com


200226\60119642-1


                                                   5
